2022 IL App (1st) 201228
                                             No. 1-20-1228

                                                                                    FIRST DIVISION
                                                                                        June 6, 2022

      ____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
      ____________________________________________________________________________


      ANTHONY G. ABBATE,                                  )      Appeal from the Circuit Court
                                                          )      of Cook County.
             Plaintiff-Appellee,                          )
                                                          )
      v.                                                  )      No. 19 CH-013869
                                                          )
      THE RETIREMENT BOARD OF THE                         )
      POLICEMEN’S ANNUITY AND BENEFIT                     )      The Honorable
      FUND OF THE CITY OF CHICAGO,                        )      Anna M. Loftus,
                                                          )      Judge Presiding.
            Defendant-Appellant.
      ____________________________________________________________________________

             JUSTICE PUCINSKI delivered the judgment with opinion of the court, with opinion.
             Justices Hyman and Walker concurred in the judgment and opinion.

                                                 OPINION

¶1          The Retirement Board of the Policemen’s Annuity and Benefit Fund of the City of Chicago

     (the Board) appeals from the circuit court’s order reversing the Board’s decision to deny the

     application of Anthony G. Abbate for a retirement annuity pension benefits in accordance with

     section 5-227 of the Illinois Pension Code (Pension Code or Code) (40 ILCS 5/5-227 (West 2018)).

     On appeal, the Board contends that its decision should be upheld based upon its finding that

     Abbate’s felony conviction for aggravated battery was related to, or arose out of, or was in
     1-20-1228


     connection with his service as a Chicago police officer. For the reasons set forth herein, we reverse

     the judgment of the circuit court and affirm the decision of the Board.

¶2                                             BACKGROUND

¶3                                         State Felony Conviction

¶4           Abbate joined the Chicago Police Department (Department) in 1994. At that time, he also

     became a participant in the Policemen’s Annuity and Benefit Fund of the City of Chicago. In June

     2009, in a bench trial before the Honorable John J. Fleming, Chicago police officer Abbate was

     convicted of one count of aggravated battery for punching and kicking Karolina Obrycka about

     her body causing bruising and soreness while they were in a public place of amusement. He was

     subsequently sentenced to two years’ adult intensive probation, along with drug and alcohol

     evaluation and treatment, curfew requirements, and anger management classes. 1 Defendant

     subsequently challenged his conviction on direct appeal, and this court upheld his conviction.

     People v. Abbate, No. 1-09-1801 (2010) (unpublished order under Illinois Supreme Court Rule

     23).

¶5           During the criminal trial, Obrycka testified that on February 19, 2007, she was working as

     a bartender at Jesse’s Shortstop Inn when she saw Abbate hit another customer, Jimmy Passera.

     After she told Abbate to stop hitting him, Abbate remained at the bar and Passera moved to another

     side of the bar and away from Abbate. Shortly thereafter, Abbate walked behind the bar where

     customers are not permitted and approached Obrycka. Twice, she told defendant to get out from




             1
              Abbate was originally charged in a 15-count indictment, however, prior to trial, the prosecution
     nol-prossed all of the counts of intimidation, communicating with a witness, and conspiracy, leaving him
     to be tried on 2 counts of official misconduct and 1 count of aggravated battery. At the close of the
     prosecution’s case-in-chief, the trial court also granted Abbate’s motion for a directed verdict as to two
     remaining counts of official misconduct.


                                                        -2-
     1-20-1228


     behind the bar, but when he still did not move, she pushed him away. She also told him to not

     come back behind the bar because he did not belong there. Obrycka testified that he did not follow

     her instructions and repeatedly referred to his “big muscles.” A few minutes later, she took

     Abbate’s drink away from the bar and put it by the sink.

¶6          Abbate then picked up a bar stool and walked behind the bar for the second time. Obrycka

     tried to get the bar stool away from him, but Abbate repeatedly kicked her. He told her that “nobody

     tells me what to do.” When another person came behind the bar and told him to stop kicking her,

     defendant let go of her, threw a garbage can to the floor, and left the bar. During the time that she

     was at the bar, she did not hear Abbate identify himself as a police officer, he did not show her

     any type of police credentials, he was not in a police uniform, and she did not know that he was a

     police officer. After Abbate left, Obrycka called 911 and then called her managers. When some

     police officers arrived, she told them that there were cameras in the bar. During the criminal trial,

     the prosecution showed the videotape, which includes an audio recording, of the attack.

¶7          Martin Kolodziel (Martin), the manager of the bar, testified that he went to the bar after he

     received a phone call from Obrycka. After he arrived at the bar and spoke with Obrycka, he went

     to the back room where the video system was located and viewed the videotape of the battery.

     While some police officers were still at the bar, he offered to show them the video, but they

     declined his offer.

¶8          Telephone billing records for Abbate’s landline were admitted into evidence showing

     telephone calls originating from his landline for the time period of February 19 through February

     26, 2007. Linda Burnickas, Abbate’s girlfriend, was a reluctant witness who asserted her fifth

     amendment rights (see U.S. Const., amend. V), and her testimony was limited. She testified that




                                                     -3-
       1-20-1228


       after 9:30 p.m. on February 19, 2007, she received numerous telephone calls from “various people”

       and that she called “various people” regarding something that happened at the bar that night.

¶9            Chicago police officer Joseph Boroff, former partners with Abbate, testified that he

       received a phone call from Abbate at 11:19 p.m. on February 19, 2007. During that phone

       conversation, Abbate told him that he had gotten into a “little scuffle” with someone, and Abbate

       sounded like he had “a couple of drinks.” Officer Boroff testified that he dismissed it and did not

       think that it was a serious matter. Two days later, when Abbate returned to work, Abbate used

       Officer Boroff’s cellular telephone to make a few calls and left early from his shift. Officer Boroff

       drove Abbate back to the police district to see the captain to get permission to leave early.

       Sometime later that same evening, some officers from the Internal Affairs Division (IAD) arrived

       at the police district and asked Officer Boroff if he knew where Abbate was located. Officer Boroff

       told them that Abbate left his shift early, but he did not know why he had done so. He complied

       with the IAD officers request for him to call Abbate and left a message with him.

¶ 10          Abbate testified in his own defense and asserted that he acted in self-defense. He first

       testified that he did not know that he was not allowed to go behind the bar as he had previously

       been allowed to do so to use the telephone but then testified that he understood that Obrycka had

       the authority to tell him to leave that area and he disregarded her repeated requests. He testified

       that he went behind the bar only to get to the other side of the bar, that he never threatened to harm

       Obrycka with the bar stool, and in fact, was trying to get away from her when she pulled him down

       and he struck his head. He felt that he was in physical danger from Obrycka and threw her to the

       ground only to get away from her. He further testified that he was inebriated that night, but his

       inebriated state did not cause him to lose his balance and strike his head. He also admitted to

       previously placing Passera in a chokehold and then hitting him three times on the side of his body.


                                                        -4-
       1-20-1228


¶ 11                                           Federal Civil Trial

¶ 12          Obrycka filed a federal civil lawsuit against Abbate and the City of Chicago, in which she

       contended that the defendants had violated her constitutional rights in relation to the beating she

       suffered at Jesse’s Shortstop Inn. Obrycka v. City of Chicago, 913 F. Supp. 2d 598 (N.D. Ill. 2012).

       On November 13, 2012, the jury returned a verdict in favor of Obrycka for the following claims:

                   “(1) that Defendant City of Chicago had an official policy, also known as a widespread

                   custom or practice, that was the moving force behind Defendant Abbate’s conduct in

                   the bar when he physically beat Obrycka in violation of her Fourteenth Amendment

                   substantive due process right to bodily integrity; and (2) that after the physical assault

                   in the bar, Defendant Abbate and others entered into a conspiracy to violate Obrycka’s

                   constitutional right to freedom of speech as guaranteed by the First Amendment.” Id.

                   at 600-01.

¶ 13          The record contains the trial testimony of Obrycka and Abbate. Obrycka testified

       consistently with her testimony in the state criminal trial. She also testified that when the police

       officers arrived at the scene, she told them that the offender was a Chicago police officer named

       “Tony,” his last name was “Abbate,” and the beating was captured on a videotape. She wrote his

       name down on a piece of paper and handed it to one of the officers. She learned Abbate’s name

       after having phone conversations with Margaret Kolodziel, the bar manager’s wife, and Patti

       Chiriboga, another bartender at the bar. She further testified that she told the officers that the

       manager would be arriving shortly, and he could retrieve the videorecording for them. Despite

       Obrycka telling the officers that the manager, Martin, had arrived, the officers walked out of the

       bar. Martin spoke with the officers and then retrieved the videotape from the bar, but the officers




                                                        -5-
       1-20-1228


       had already left when Martin returned outside to give it to them. The videotape corroborated her

       testimony as to what occurred inside the bar.

¶ 14           Shortly thereafter, the phone at the bar rang and Obrycka answered it. The female caller

       identified herself as a friend of “Tony” and that she was trying to get information from Obrycka,

       including Obrycka’s last name. Around this same time, Gary Ortiz, a friend of Abbate, was seated

       at the bar and asked her if she would not press charges if Abbate came over to the bar, apologized

       to her, and paid for some medical bills. Obrycka refused.

¶ 15           Three days after the beating, Obrycka was working at another bar when Martin and

       Chiriboga, another bartender at Jesse’s Shortstop Inn and a friend of Abbate, visited her. At that

       time, Chiriboga told her that she had a meeting with Abbate and his friend, another Chicago police

       officer, in a parking lot. Chiriboga said that Abbate told her that she needs to bring the videotape

       to him within two days or there would be drugs planted on the workers at the bar, and driving

       under the influence citations (DUIs) would be given to the customer at the bar.

¶ 16           Abbate testified at the civil trial that at approximately 4:30 p.m. on February 19, 2007, he

       walked into Jesse’s Shortstop Bar and had a “verbal altercation” with Mike Muellner because

       Abbate was upset about what Muellner had said about Abbate’s sick dog. Then, Abbate grabbed

       Muellner, threw him into the wall, picked him up, and threw him onto the floor. While Abbate

       explained his behavior by saying that “[his] brain wasn’t working at all at that time,” Abbate also

       admitted that when he slammed Muellner into the wall, he was not concerned about being arrested

       because he was a Chicago police officer, and being arrested “[n]ever crossed [his] mind that day.”

       He admitted that he had a physical altercation with Jimmy Passera and Passera knew that he was

       a police officer.




                                                       -6-
       1-20-1228


¶ 17          At trial, Abbate described his actions as “self-defense” and claimed that Obrycka was the

       initial attacker. He testified that he was “highly intoxicated” that night and only remembers “small

       little fractions” of the evening and the next morning. He recalled that he received a telephone call

       from his friend, Gary Ortiz, that evening, telling him that the police were at the bar and that Abbate

       had gotten into a fight with Obrycka. However, he did not recall calling Gary Ortiz seven times

       before 12:50 a.m., and he denied that he told Ortiz to offer to pay Obrycka’s medical bills. He

       described his actions as “self-defense” and claimed that Obrycka was the initial attacker. After the

       beating, he drove himself home and admitted that he made some telephone calls that night.

       However, he did not remember calling his girlfriend, Burnickas, 22 times before 1:04 a.m. or

       asking her for help.

¶ 18          He did not recall having an eight-minute telephone conversation with Chiriboga at 7:22

       p.m. on February 20, 2007. Despite not being able to recall what they spoke about, he denied that

       he told her that he wanted the videotape or that he wanted her to tell Martin that he was a police

       officer and a lot of bad things could happen to them. He further denied that he told her to tell

       Martin that he could use his position as a police officer to affect the bar, like writing DUIs and

       planting drugs on people. He further denied that he told her, “I’m backed against the wall. I don’t

       give a f***. I did—I did that to [Obrycka], but I want the tape. I want the f*** tape. He denied

       that he told her, “I’m pushed against—this is my livelihood. I’m a police officer, I want—I could—

       I will lose my badge. I’ll lose my pension.” He denied that he told her, “Listen, b***, you f*** get

       rid of that tape and you tell Martin to get rid of that tape or there’s going to be people getting

       DUI’s.”

¶ 19          Abbate also did not recall calling his partner, Chicago police officer Joseph Boroff, 13

       times between 11:18 p.m. and 2:33 p.m. or having 9 phone conversations with him during that


                                                        -7-
       1-20-1228


       time period that lasted at least 30 seconds. Abbate did not recall calling Joe Motyka, who had a

       brother who was a lieutenant in the 25th Police District, where the bar was located, on three

       different occasions before 10:42 a.m. on February 20, 2007.

¶ 20                                        Administrative Hearing

¶ 21          On August 30, 2018, Abbate filed an annuity benefit application with the Board. The Board

       subsequently held a hearing in which Abbate testified that he became a Chicago police officer on

       December 5, 1994, and he took a leave of absence in March 2017. The Board was provided select

       transcripts of the criminal and civil trials, the Rule 23 order of this court from Abbate’s direct

       appeal of his criminal conviction (Abbate, No. 1-09-1801), the published opinion from Abbate’s

       civil trial (Obrycka, 913 F. Supp. 2d 598), as well as a video and audio recording of Abbate’s

       attack of Obrycka. Portions of the video and audio recording was played at the hearing, including

       a portion showing that, approximately an hour before the beating, Abbate was seated at the bar,

       shouted “Chicago Police Department,” and flexed his arm muscles.

¶ 22          On October 31, 2019, the Board issued an order in which it determined that, pursuant to

       section 5-227 of the Pension Code (40 ILCS 5/5-227 (West 2018)), Abbate was not entitled to

       annuity benefits as his felony aggravated battery conviction was related to or arose out of or was

       in connection with his service as a policeman. Instead, the Board found that Abbate was entitled

       to only a refund of his contributions. Specifically, the Board “found Abbate to be evasive is [sic]

       responses made and not a credible witness.” The Board further found:

                   “Based upon the above, the Board concludes and finds that but for and as direct

              result of Abbate’s thirteen year CPD police officer status Abbate was of a state of

              mind that he could do whatever he wished in the bar. Abbate physically assaulted

              customers earlier in the day without anyone calling the police, whose response he


                                                       -8-
       1-20-1228


             did not fear. This further led to Abbate’s conduct later in the day when he felt

             shielded from reprimand or reprisal such that he felt he could commit the felonious

             act of aggravated battery on the bartender and have his friend watch the assault

             happen, taking no action to intervene to stop or report the same.”

¶ 23         In support of its decision, the Board relied upon the following evidence. On February 19,

       2007, at 4:30 p.m., Abbate was involved in a verbal and physical altercation at the bar with

       Muellner and Abbate admitted that he was not concerned about being arrested for his conduct

       because he was a Chicago police officer. Later that day, at 8 p.m., he had a physical altercation

       with his friend, Passera, in the bar and when Abbate was asked if he was concerned about anyone

       calling the police, he testified that he was not concerned “about anything.” Around this time,

       Abbate was scene on video recording flexing his muscles and publicly announcing “Chicago

       Police Department.” At 9 p.m., Obrycka twice asked Abbate to move from behind the bar, but

       Abbate “didn’t seem like he understood” and “kept talking about his muscles, what big muscles

       he got.” A few minutes later, Abbate went behind the bar again, threw Obrycka to the floor,

       punched and kicked her, while yelling “Nobody tells me what to do.” Passera, knowing that

       Abbate was a Chicago police officer, did not interfere and did not render assistance to Obrycka.

       On November 13, 2012, a federal civil jury returned a verdict in favor of Obrycka and against the

       City of Chicago in that it had a persistent and widespread custom or practice that was the moving

       force behind Abbate’s conduct in the bar when he physically beat Obrycka, as well as against

       Abbate for Obrycka’s claim that Abbate conspired with others under color of law in violation of

       her first amendment rights to free speech.

¶ 24         Abbate sought review in the circuit court of Cook County pursuant to the Administrative

       Review Law (735 ILCS 5/3-101 to 3-113 (West 2018)). The circuit court reversed the Board’s


                                                     -9-
       1-20-1228


       decision to deny pension annuity benefits and granted Abbate his annuity benefits retroactive to

       the date of his application. The circuit court determined that the Board’s decision was clearly

       erroneous where “(1) there was no evidence identified in the record to support the conclusion that

       Plaintiff had an ‘above-the-law’ state of mind at the time he committed the battery, and (2) there

       was no evidence identified in the record that the state of mind motivated the battery.” This appeal

       followed.

¶ 25                                             ANALYSIS

¶ 26          Pointing to evidence of Abbate’s conduct before, during and after he committed the felony

       offense of aggravated battery, the Board maintains that its decision should be upheld where it

       properly found that Abbate’s felony conviction for aggravated battery related to, arose out of, or

       was in connection with his service as a Chicago police officer. Regarding Abbate’s conduct prior

       to and during the commission of the aggravated battery, the Board points to Abbate’s conduct in

       which he slammed Muellner into the wall and subsequently struck Passera, and Abbate’s

       admission that he was not concerned about being charged with a crime that night. The Board also

       points to Abbate’s conduct, approximately one hour before the beating, in which he flexed his

       muscles and publicly announced “Chicago Police Department,” and when he yelled at Obrycka

       “Nobody tells me what to do” as he beat and kicked her. The Board argues that Abbate acted with

       impunity committing crimes against two others, and later Obrycka, “under the mistaken belief that

       his status as a Chicago Police Officer would shield him from liability.”

¶ 27          Relying upon Abbate’s conduct after he committed the felony offense of aggravated

       battery, the Board argues that Abbate used his position as a police officer to interfere with a

       criminal investigation into his own conduct at the bar. In doing so, the Board relies upon the




                                                      -10-
       1-20-1228


       language used by the federal court to describe the evidence presented at the federal civil trial.

       Specifically, the federal district court found:

                   “At trial, the jury heard evidence concerning both a code of silence within the CPD and

                a widespread custom or practice of failing to adequately investigate and/or discipline

                officers. Specifically, [Obrycka’s] counsel presented evidence that Obrycka and Jesse

                Shortstop Inn’s owner, [Martin] Kolodziej, told the officers responding to the February 19,

                2007 incident—Officers Peter Masheimer and Jerry Knickrehm—that Abbate was a police

                officer and that the beating was captured on videotape, yet Officers Masheimer and

                Knickrehm did not put these details in their police report of the incident. *** Trial evidence

                further revealed that within hours of the beating, Defendant Abbate made countless

                telephone calls, including calls to his partner at the 20th District, Joseph Boroff. Officer

                Boroff, in turn, called numerous other Chicago police officers, including Officer

                Masheimer’s partner in the 25th District. Further, the jury heard evidence regarding the

                investigations into the Abbate incident, including investigations into Officers Masheimer’s

                and Knickrehm’s conduct surrounding the reporting of the February 19, 2007 incident.

                Obrycka also presented evidence regarding the CPD’s effort to locate and arrest Defendant

                Abbate after the beating and that Abbate was originally charged with a misdemeanor

                battery and not a felony.” Obrycka, 913 F. Supp. 2d at 603-04.

¶ 28            The Board also argues that the verdict at the civil trial supports its conclusion that his

       conduct was related to his service as a police officer. Specifically, the jury verdict in the civil trial

       found:

                   “Defendant City of Chicago had a persistent widespread custom or practice that was

                moving force behind Defendant Abbate’s conduct in the bar when he physically beat


                                                         -11-
       1-20-1228


              Plaintiff on 2/19/97 [sic]. The jury returns a verdict in favor of Plaintiff Karolina Obrycka

              and against Defendant Anthony Abbate on Plaintiff’s claim that Defendant Abbate

              conspired with others under the color of law in violation of Plaintiff’s First Amendment

              rights to Freedom of Speech ***.”

¶ 29          In response, Abbate contends that the Board’s failed to support its factual finding that

       Abbate was “evasive” and “not a credible witness.” As to the Board’s factual finding that there

       was a sufficient nexus between Abbate’s felony conviction and his service as a police officer,

       Abbate contends that this decision is not supported by the three Illinois cases that have interpreted

       this particular language of section 5-227. See Cullen v. Retirement Board of the Policeman’s

       Annuity & Benefit Fund, 271 Ill. App. 3d 1105 (1995); Siwek v. Retirement Board of the

       Policemen’s Annuity & Benefit Fund, 324 Ill. App. 3d 820 (2001); Devoney v. Retirement Board

       of the Policemen’s Annuity & Benefit Fund, 199 Ill. 2d 414 (2002). Asking this court to focus on

       the “but for” test applied in these three cases, Abbate contends that his conduct did not provide the

       requisite nexus where the Board misstated the evidence and merely relied upon bits and pieces of

       Abbate’s testimony. Instead, Abbate contends that, when his testimony is considered in its entirety,

       there was no evidence to establish his state of mind at the time that he committed this offense so

       there was no nexus between Abbate’s conduct and his service as a Chicago police officer.

¶ 30          He further contends that the Board waived its argument on appeal that there was a sufficient

       nexus between his felony aggravated battery conviction and his service as a Chicago police officer

       based upon his conduct after he committed the offense, where the Board did not rely upon it to

       support its conclusion. Waiver aside, he contends that evidence of his conduct, after he committed

       the felony offense of aggravated battery, is irrelevant to a determination as to whether there is a

       sufficient nexus.


                                                       -12-
       1-20-1228


¶ 31                                          Standard of Review

¶ 32          As a threshold matter, we must consider the appropriate standard of review. Appeals from

       administrative hearings are governed by the Administrative Review Law. 735 ILCS 5/3-102 (West

       2018); Provena Covenant Medical Center v. Department of Revenue, 236 Ill. 2d 368, 385 (2010).

       In an appeal from the decision of the trial court on a complaint for administrative review, we

       review the decision issued by the Board rather than that of the trial court. Siwek, 324 Ill. App. 3d

       at 824. “[T]he board of trustees of a police pension fund is the entity statutorily empowered to

       verify an applicant’s disability and right to receive benefits. [Citation.]” Wade v. City of North

       Chicago Police Pension Board, 226 Ill. 2d 485, 513 (2007).

¶ 33          In administrative review, we may not consider new or additional evidence beyond what

       was originally presented to the Board, and the “findings and conclusions of the administrative

       agency on questions of fact shall be held to be prima facie true and correct.” 735 ILCS 5/3-110

       (West 2018). It is within the Board’s province to accord weight to the evidence, resolve conflicts

       presented by the evidence, and determine the credibility of witnesses. Prawdzik v. Board of

       Trustees of the Homer Township Fire Protection District Pension Fund, 2019 IL App (3d) 170024,

       ¶ 36. Accordingly, we defer to the Board on questions of fact unless its findings are against the

       manifest weight of the evidence, meaning that the opposite conclusion is clearly evident. Wade,

       226 Ill. 2d at 504 (citing Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d 497, 532

       (2006)); Jones v. Board of Trustees of the Police Pension Fund, 384 Ill. App. 3d 1064, 1067

       (2008). At the same time, our deference to the Board is not without limit. Ashmore v. Board of

       Trustees of the Bloomington Police Pension Fund, 2018 IL App (4th) 180196, ¶ 41. There must

       be competent evidence in the record to support the Board’s decision. Miller v. Board of Trustees

       of the Oak Lawn Police Pension Fund, 2019 IL App (1st) 172967, ¶ 40. If the record contains


                                                      -13-
       1-20-1228


       evidence that supports the Board’s factual conclusions, then we shall not disrupt those conclusions,

       even if an opposite conclusion is reasonable. Robbins v. Board of Trustees of the Carbondale

       Police Pension Fund, 177 Ill. 2d 533, 538 (1997). “The mere fact that an opposite conclusion is

       reasonable or that a reviewing court might have ruled differently will not justify reversal of the

       administrative findings.” Abrahamson v. Illinois Department of Professional Regulation, 153 Ill.

       2d 76, 88 (1992).

¶ 34          The Board applies a two-part test when deciding the issue of whether a police officer’s

       pension benefits should be forfeited under the first paragraph of section 5-227. The Board first

       determines the factual circumstances giving rise to the police officer’s felony conviction, which

       may be in conflict. The Board then interprets and applies the statutory language “any felony

       relating to or arising out of or in connection with his service as a policeman” to the facts of the

       case. See 40 ILCS 5/5-227 (West 2018).

¶ 35          Here, both parties agree that the issue presented is one of mixed law and fact and seek for

       this court to review the Board’s decision for clear error. We review an agency’s conclusion on a

       mixed question of law and fact for clear error. Elementary School District 159 v. Schiller, 221 Ill.

       2d 130, 143 (2006). Clear error affords significant deference to an agency’s experience in

       construing and applying the statutes that it administers. Id. An agency’s decision is clearly

       erroneous only when a reviewing court, based upon the entire record, is left with the definite and

       firm conviction that a mistake has been made. Comprehensive Community Solutions, Inc. v.

       Rockford School District No. 205, 216 Ill. 2d 455, 472 (2005).

¶ 36                                           Factual Findings

¶ 37          At the outset, we find that the Board’s factual findings were not against the manifest weight

       of the evidence. This court is unpersuaded by Abbate’s contention that the Board’s decision should


                                                      -14-
       1-20-1228


       be reversed where it failed to support its conclusion—that Abbate was evasive and not credible—

       with any supporting evidence. In an action under the Administrative Review Law, the Board is the

       fact finder responsible for overseeing testimony, making credibility determinations, and assigning

       weight to statements made by witnesses. Kimball Dawson, LLC v. City of Chicago Department of

       Zoning, 369 Ill. App. 3d 780, 786 (2006). “Unless a statute requires specific factual findings, an

       administrative agency is only required to provide a record and findings to permit orderly and

       efficient judicial review.” Id. at 787 (citing Board of Education of Park Forest Heights School

       District No. 163 v. State Teacher Certification Board, 363 Ill. App. 3d 433, 442 (2006)). Where,

       as here, the testimony and evidence are preserved in the record, this court has sufficient grounds

       to examine the Board’s decision and specific factual findings are not required. Id.

¶ 38          Abbate also argues that the Board misstated the facts relating to his testimony by “picking

       and choosing parts of the record” to support its conclusion. Again, it is within the purview of the

       agency hearing the testimony to make decisions regarding the factual determinations, and these

       decisions are held to be prima facie true and correct unless contrary to the weight of the evidence.

       735 ILCS 5/3-110 (West 2018). When faced with a conflict of evidence, “it was the Board’s

       function, as the finder of fact, to assess the credibility of the documentary information and the

       testimony of the witnesses and to determine the appropriate weight to be given the evidence.”

       Marconi, 225 Ill. 2d at 540. “So long as the record contains evidence supporting the agency’s

       decision, that decision should be affirmed.” Id. (citing Commonwealth Edison Co. v. Property Tax

       Appeal Board, 102 Ill. 2d 443, 467 (1984)). The mere fact that an opposite conclusion is reasonable

       or that the reviewing court might have ruled differently will not justify reversal of the

       administrative findings. Id. at 534; Abrahamson, 153 Ill. 2d at 88; Robbins, 177 Ill. 2d at 538.




                                                      -15-
       1-20-1228


¶ 39          Contrary to Abbate’s argument otherwise, there was evidence to support the Board’s

       conclusion that Abbate was not concerned about being arrested that night because he was a

       Chicago police officer. While Abbate explained his behavior, testifying at the administrative

       hearing, by saying that “[his] brain wasn’t working at all at that time,” he also admitted that when

       he slammed Muellner into the wall, he was not concerned about being arrested because he was a

       Chicago police officer and being arrested “[n]ever crossed [his] mind that day.” Moreover, while

       Abbate testified that he did not recall the events from that evening because he was “highly

       intoxicated,” he was able to conveniently recall parts of the evening in order to explain his actions.

¶ 40          Moreover, Abbate takes issue with the Board’s conclusion that the video recording showed

       him flexing his muscles and publicly announcing “Chicago Police Department.” Abbate relies

       upon his testimony that he did not mean anything by this conduct and was “just messing around.”

       He further points out that the made this public announcement more than one hour before he

       physically attacked Obrycka. However, the Board, as the fact finder, was entitled to reject Abbate’s

       assertion that he was merely “messing around” by this conduct. Therefore, we are unpersuaded by

       Abbate’s request for this court to find that the Board’s factual findings were manifestly erroneous.

¶ 41                               Applicable Tests and Available Evidence

¶ 42          Next, as to this court’s task in applying these factual findings to the appropriate statutory

       language, this court recognizes that section 5-227 of the Pension Code is a pension forfeiture

       statute and provides as follows: “None of the benefits provided for in this Article shall be paid to

       any person who is convicted of any felony relating to or arising out of or in connection with his

       service as a policeman.” 40 ILCS 5/5-227 (West 2018).

¶ 43          As to Abbate’s suggestion that this court should only look to the statutory interpretation

       announced in those cases interpreting section 5-227, the pension forfeiture provision applicable to


                                                       -16-
       1-20-1228


       Chicago police officers, this court rejects such a narrow view. Instead, we will also look to cases

       in which the courts have interpreted this same type of forfeiture provision in other pension codes.

       As the Illinois Supreme Court has previously recognized, this same type of forfeiture provision of

       the Code can also be found in the pension codes governing members of the General Assembly (id.

       § 2-156), participants in the Illinois Municipal Retirement Fund (id. § 7-219), participants in the

       Municipal Employees’, Officers’, and Officials’ Annuity and Benefit Fund (id. § 8-251), sanitary

       district employees (id. § 13-807), state employees (id. § 14-149), judges (id. § 18-163), and others

       (see, e.g., id. § 16-199). Devoney, 199 Ill. 2d at 418. The Illinois Supreme Court recognized that

       this choice of words in the pension forfeiture statutes

              “are general in describing how the felony conviction must pertain to an employee’s public

              service before the pension benefit disqualification will be triggered, but they could not be

              otherwise. The ways in which governmental offices can be exploited for illicit purposes

              are so diverse and varied that greater specificity would be impossible.” Id. at 418-19.

¶ 44          The applicability of section 5-227 warranting forfeiture of Abbate’s pension benefits

       depends on whether his conviction for felony aggravated battery was related to, arose out of, or

       was connected with his service as a Chicago police officer. In determining whether section 5-227

       of the Code applies to disqualify Abbate pension benefits, “the pivotal inquiry is whether a nexus

       exists between [his] criminal wrongdoing and the performance of his official duties.” Id. at 419.

       Over the years, the Illinois courts have developed and applied three alternative tests for analyzing

       this provision of the Code: the “but for” test (id. at 423), the “substantial factor” test (Bloom v.

       Municipal Employees’ Annuity & Benefit Fund of Chicago, 339 Ill. App. 3d 807 (2003)), and

       whether the conviction is “ ‘in some way’ ” connected to the plaintiff’s employment (emphasis in




                                                       -17-
       1-20-1228


       original) (Goff v. Teachers’ Retirement System of the State of Illinois, 305 Ill. App. 3d 190, 195

       (1999)).

¶ 45          In Devoney, the Supreme Court first developed and applied a “but for” test for determining

       whether there is a nexus between a felony and an officer’s performance of his official duties.

       Devoney, 199 Ill. 2d at 423. In Devoney, a police officer pled guilty to mail fraud after he and two

       friends attempted to defraud an insurance company by filing a false personal injury claim. A

       pension board determined that the officer forfeited his pension rights by committing the felony,

       and the supreme court affirmed, concluding:

              “At [his friend’s] behest, Devoney had used his position on the police force for [his

              friend’s] benefit in a variety of ways over a protracted period of time. Based upon these

              circumstances, there was ample ground for the Retirement Board’s finding that ‘but for the

              fact that Devoney was a Police Officer of high rank,’ he ‘would not have been in a position

              or selected to participate in the scheme to defraud [which led to his conviction].’

                      Because Devoney’s participation in the scheme to defraud was the product of his

              status as a law enforcement official, we believe that the nexus required by [the pension

              forfeiture statute] was present. Devoney’s conviction in federal court, was ‘relat[ed] to or

              [arose] out of or in connection with his service as a policeman’ so as to render him

              ineligible for his police pension benefits.” (Emphasis added.) Id. at 423-24.

¶ 46          In addition to the “but for” test employed in Devoney, other courts have framed the inquiry

       as to whether one’s employment was a “substantial factor” in the felony, in the style of causation.

       See Bloom, 339 Ill. App. 3d 807. In Bloom, this court discussed the various tests used by courts to

       determine if the required nexus has been established and found that Devoney did not mandate the

       application of the “but for” test to every nexus analysis. Id. at 815. Instead, the court in Bloom


                                                      -18-
       1-20-1228


       utilized a “substantial factor” test as an alternative to the “but for” test. Id. Under the “substantial

       factor” test, the defendant’s conduct is said to be a cause if it was a “ ‘material element and a

       substantial factor’ ” in bringing the event about. Id. (quoting Thacker v. UNR Industries, Inc., 151

       Ill. 2d 343, 354-55 (1992)).

¶ 47           This court has also employed a third test, looking at whether the conviction is “ ‘in some

       way’ ” connected to the plaintiff’s employment. (Emphasis in original.) Goff, 305 Ill. App. 3d at

       195. In Goff, the plaintiff, a retired school principal, pled guilty to the aggravated criminal sexual

       abuse of children attending his school. While the conduct underlying his conviction did not take

       place on school property or at school events, his pension was revoked pursuant to the applicable

       pension forfeiture provision.

¶ 48           On appeal, the plaintiff argued that his pension could only be revoked if the felony had

       occurred on school time or on school property. The court found that the plaintiff’s interpretation

       of the pension forfeiture language was too narrow, and “[t]he statutory phrases ‘relating to,’

       ‘arising out of,’ and ‘in connection with’ are very broad terms.” Id. In finding that these terms

       should be interpreted in a broad manner, the Goff court found that, if the conviction “is in some

       way connected with the employment so that there is a causal connection” between the employment

       and the conviction, then the conviction can be said to arise out of employment, sufficient with the

       forfeiture provision. (Internal quotation marks omitted.) Id. The court found that there was a

       sufficient connection between his employment and his conviction where the plaintiff used his

       service as a teacher to exert influence over the victims as well as their parents in order for them to

       trust him to take the victims to various places and spend the night at the plaintiff’s home. Id. The

       court also found that there was a sufficient connection where the plaintiff used his service as a




                                                        -19-
       1-20-1228


       teacher to apply for and receive the position of scoutmaster and church camp counselor, which, in

       turn, enabled the plaintiff to commit the crimes to which he eventually pled guilty. Id.

¶ 49          Thus, while the Board utilized a “but for” test in analyzing the evidence in this case, this

       particular test is merely one acceptable method of establishing the nexus between crime and public

       employment required for forfeiture under the pension statutes and that other means of establishing

       this link are equally permissible. Bloom, 339 Ill. App. 3d at 816. Therefore, we are not limited in

       viewing the evidence exclusively under the “but for” test and recognize that “the pivotal inquiry

       is whether a nexus exists between the employee’s criminal wrongdoing and the performance of his

       official duties.” Devoney, 199 Ill. 2d at 419 (citing DiFiore v. Retirement Board of the Policemen’s

       Annuity & Benefit Fund, 313 Ill. App. 3d 546, 551 (2000)).

¶ 50          Abbate also seeks to preclude the Board from relying upon Abbate’s conduct after he

       committed the felony offense of aggravated battery. First, Abbate argues that the Board waived

       this argument where the Board did not rely upon this theory in its determination. While the Board

       did not conclude that Abbate’s conduct after he committed the felony offense of aggravated battery

       provided the necessary evidence to show the nexus between his conviction and his service as a

       police officer, we are not precluded from doing so. Although the Board, in denying Abbate’s

       application, utilized a different theory, judicial review of an administrative decision extends “to

       all questions of law and fact presented by the entire record before the court.” 735 ILCS 5/3-110

       (West 2018). We may affirm an administrative agency’s decision on any basis in the record,

       regardless of its reasoning. See Ball v. Board of Education of the City of Chicago, 2013 IL App

       (1st) 120136, ¶ 27; Slocum v. Board of Trustees of the State Universities Retirement System, 2013

       IL App (4th) 130182, ¶ 41.




                                                      -20-
       1-20-1228


¶ 51          Upon finding that the Board did not waive this argument, we also find that the Board can

       rely upon Abbate’s conduct after he committed the felony offense of aggravated battery in arguing

       that there was a nexus between the felony and his service as a Chicago police officer. For guidance,

       we look to Siwek, 324 Ill. App. 3d at 822-23, and Bloom, 339 Ill. App. 3d 807.

¶ 52          Siwek, the plaintiff, a police officer, was convicted of two felony charges of narcotics;

       consequently, his pension benefits were revoked. The evidence established that Siwek gave

       $12,000 to Marchese to purchase narcotics. Marchese purchased from Weiss, an undercover agent,

       and was arrested. After the arrest, Marchese became an informant for the police to expose Siwek

       as the source of the funds, and Marchese arranged for Siwek to make another drug purchase. Siwek

       was arrested when he arrived at Marchese’s home and bought cocaine from Weiss who was still

       working as an undercover agent.

¶ 53          During the criminal trial, Siwek testified that he gained knowledge of the narcotics trade

       as part of the gang crime unit, which included “ ‘undercover buys,’ ” in the organized crime

       division, which included working on large-scale drug operations, and in the violent crimes unit

       investigating narcotics-related homicides. Siwek, 324 Ill. App. 3d at 822. On appeal, this court

       found that the plaintiff used “specialized knowledge” gained in his service as a police officer to

       commit the felony. Id. at 829. Based on this evidence, this court held that the plaintiff’s pension

       forfeiture was justified under section 5-277 of the Code. Id.

                   “We agree with the Board that Siwek’s conviction was connected to, or, at the very

              least, was related to his service as an officer. Siwek was a police officer who spent most of

              his career specializing in narcotics violations. Logic compels us to conclude Siwek called

              upon the specialized knowledge he gained in his service as a police officer when he

              committed the felony for which he was convicted.” Id.


                                                      -21-
       1-20-1228


¶ 54          In finding that there was a sufficient nexus, this court recognized that the plaintiff’s two

       felony convictions “did not occur in a vacuum.” Id. Notably, this court found:

              “We do not analyze the conviction solely on the basis of what happened on the day of the

              arrest. That would be parsing the first paragraph of section 5-227 with too sharp a scalpel.

              We believe the legislature’s charge to us is to examine the conviction in a way that deters

              police officers from violating the public trust while refraining from distorting the clear

              words of the statute.” Id.

¶ 55          Likewise, we reject Abbate’s suggestion that we view the evidence in a vacuum. While

       Siwek involved the court looking at the plaintiff’s conduct leading up to the commission of the

       offense, this court finds that this same type of broader focus should include looking at the

       plaintiff’s conduct after the commission of the offense, which is related to that offense. In doing

       so, we are following the legislature’s charge to examine Abbate’s conviction in a way that deters

       police officers from violating the public trust and, at the same time, does not distort the clear words

       of section 5-227. Like in Siwek, we find that this conclusion serves to deter police officers from

       violating the public trust by utilizing their position as a Chicago police officer to try to cover up

       their misconduct or by attempting to influence the investigation conducted in the commission of a

       committing a felony offense. Adoption of the construction suggested by Abbate would send a

       message to Chicago police officers that their retirement benefits will not be jeopardized if, after

       committing a felony offense, they take steps to attempt to cover up their misconduct or attempt to

       influence the investigation into their misconduct. Such a message was certainly not the intent of

       the legislature in enacting the pension forfeiture provision of section 5-227.

¶ 56          Pension forfeiture statutes were enacted to “deter felonious conduct in public employment

       by affecting the pension rights of public employees convicted of a work-related felony.” (Internal


                                                        -22-
       1-20-1228


       quotation marks omitted.) Devoney, 199 Ill. 2d at 418. Their purpose is to discourage official

       malfeasance by causing a forfeiture of benefits to which a public servant otherwise would be

       entitled. Id. (citing Kerner v. State Employees’ Retirement System, 72 Ill. 2d 507, 513 (1978)).

       Moreover, their purpose is to “ensure that the retirement of a corrupt public servant is never

       financed by the very constituency whose trust was betrayed.” Ryan v. Board of Trustees of the

       General Assembly Retirement System, 236 Ill. 2d 315, 323 (2010).

¶ 57           Building upon this court’s utilization of a broader focus in looking at the plaintiff’s

       conduct, we recognize that, in Bloom, the court found that it is proper for the pension board to

       consider “other crime evidence” related to the disqualifying felony as proof of that felony’s

       relationship to the employee’s public position. Bloom, 339 Ill. App. 3d at 813. In Bloom, the

       plaintiff, a former Chicago alderman, pled guilty in federal district court to filing a false tax return.

       While Bloom was charged with multiple crimes related to his involvement in the “Silver Shovel”

       investigation into corruption in city government and accused Bloom of activities that would have

       constituted misuse of his public office, Bloom pled guilty to one count of filing a false tax return

       relating to his private real estate business. Id. at 809. At the sentencing hearing, the federal district

       court judge rejected the prosecution’s request to enhance Bloom’s sentence because his conviction

       “ ‘involved the abuse of a position of public trust.’ ” Id. The court found that Bloom’s conviction

       for a violation of a tax law did not involve abuse of position of public trust.

¶ 58           However, in finding Bloom’s felony conviction “arose out of or was in connection with”

       his position as an alderman, the Board relied upon evidence, contained in the plea agreement and

       other documentation, showing that Bloom admitted that some of the funds falsely categorized in

       the tax return were amounts paid to him in exchange for the improper use of his office. This

       included evidence that Bloom “ ‘in exchange for money, defendant agreed to use and did use his


                                                         -23-
       1-20-1228


       name, official position, and influence as an Alderman of the Fifth Ward to assist Christopher in

       obtaining and operating sites for rock-crushing.’ ” Id. at 812-13.

¶ 59          On appeal, Bloom argued that the Board erred when it relied upon evidence beyond the

       elements of the crime he was convicted of and upon the district court judge’s rejection of the

       suggestion that the offense constituted an abuse of a position of public trust. The Bloom court

       examined the determination in Devoney that the pension board could not consider a prior incident

       of obstruction of justice introduced during the sentencing hearing, finding that this obstruction

       charge was irrelevant to the plaintiff’s pension eligibility claim. Id. at 813. The court rejected the

       plaintiff’s argument that the court in Devoney concluded that evidence of crimes other than the

       disqualifying felony cannot be considered by pension boards. Instead, the court in Bloom held:

                   “The Devoney court, however, did not purport to follow or announce a rule limiting the

              nature of evidence that may be considered by municipal pension trustee boards. ***

              Though Devoney confirms that evidence of a crime that does not result in conviction

              cannot, by itself, disqualify a municipal employee from pension benefits under the

              forfeiture statutes, nothing in the court’s analysis can be construed as a per se prohibition

              of other crime evidence in pension forfeiture proceedings, or as an edict that such evidence,

              if related to the allegedly disqualifying felony, may not be considered as proof of that

              felony’s relationship to the employee’s public position.” Id.

¶ 60          Likewise, here, evidence of Abbate’s conduct after he committed the felony offense of

       aggravated battery falls within the type of “other crimes evidence” that was related to the

       disqualifying felony conviction of aggravated battery and should be considered as proof of that

       felony’s relationship to Abbate’s service as a Chicago police officer. The “other crimes evidence”

       in this case amounted to federal district court’s summarization of the evidence presented at the


                                                       -24-
       1-20-1228


       federal civil trial in which the district court concluded that (1) the responding officers were told

       that Abbate was a police officer and the beating was captured on videotape, but the officers did

       not put these details in their police report of the incident, and (2) within hours of the beating,

       Abbate made countless telephone calls, including calls to his partner at the 20th District, Boroff,

       who, in turn, made numerous telephone calls to other Chicago police officers, including Officer

       Masheimer’s partner. Obrycka, 913 F. Supp. 2d at 603-04. The “other crimes evidence” in this

       case was also presented by other testimony contained in the trial transcripts from his state criminal

       trial and his federal civil trial.

¶ 61           Notably, contrary to Abbate’s argument that this type of evidence was irrelevant, this type

       of conduct amounted to admissible other crimes evidence where it was “ ‘part of a continuing

       narrative of the event giving rise to the offense or, in other words, intertwined with the offense

       charged.’ ” People v. Abernathy, 402 Ill. App. 3d 736, 749 (2010) (quoting People v. Thompson,

       359 Ill. App. 3d 947, 951 (2005)). It was also admissible as other crimes evidence related to his

       consciousness of guilt. Id. at 750. For instance, in Abernathy, this court found that other crimes

       evidence showing that the defendant set fire to the home in which the domestic battery occurred

       in an attempt to destroy evidence of his earlier crime, was admissible under the “continuing-

       narrative exception” to the general rule that other crimes evidence is inadmissible. This court

       further found that “ ‘[e]vidence that the accused has attempted to destroy evidence against himself

       is always admissible for the purpose of showing consciousness of guilt.’ ” Id. at 753.

¶ 62           Therefore, looking at the totality of the evidence presented before the Board, Abbate’s

       felony conviction for aggravated battery was related to or connected with his service as a

       policeman. Prior to and during the commission of the aggravated battery against Obrycka, Abbate

       battered two different people at that same bar. While he was at the bar, he announced that he was


                                                       -25-
       1-20-1228


       a Chicago police officer and repeatedly displayed his “muscles” to the other bar patrons. After

       these two physical assaults, no one called the police to report Abbate’s misconduct. When he was

       beating Obrycka, he announced that “[n]obody tells me what to do.” The evidence presented at the

       federal civil trial and the verdict of the federal jury further connects his commission of the

       aggravated battery and his service as a police officer. Specifically, the jury found that the “moving

       force” behind Abbate’s conduct was ‘the persistent widespread custom or practice” of the

       Department’s failure to adequately investigate and/or discipline officers, as well as the

       Department’s “code of silence.”

¶ 63          Further, as the federal civil jury concluded, Abbate conspired with others to prevent him

       from being arrested for the beating of Obrycka. This conclusion is supported by the evidence

       presented to the Board, including portions of testimony from his state criminal trial and the

       testimony from the federal civil trial. Within hours of committing the offense of aggravate battery,

       Abbate sought out the assistance of various people, including Chicago police officers. He sought

       their assistance to obtain the videotape of the beating to thwart the police investigation. To obtain

       the videotape, he also threatened to use his position as a Chicago police officer by issuing DUI

       tickets and planting drugs on the employees and customers of the bar.

¶ 64          This court was clearly presented with evidence that Abbate’s felony conviction for

       aggravated battery was related to or was connected with his service as a police officer where he

       used his position as a police officer in the commission of the aggravated battery of Obrycka and

       in his subsequent attempts to cover up the investigation into his involvement. On these facts, the

       Board’s denial of his benefits was proper, and the circuit court’s judgment was erroneous.

¶ 65                                            CONCLUSION




                                                       -26-
       1-20-1228


¶ 66          In light of the following, we uphold the Board’s decision that pension forfeiture is triggered

       under section 5-227. Accordingly, we affirm the Board’s determination that Abbate forfeited his

       pension benefits when he committed a felony relating to or arising out of or in connection with his

       service as a policeman.

¶ 67          Circuit court judgment reversed; Board decision affirmed.




                                                      -27-
1-20-1228



                            2022 IL App (1st) 201228


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 19-CH-
                         013869; the Hon. Anna M. Loftus, Judge, presiding.


Attorneys                Richard J. Reimer and Brian J. LaBardi, of Reimer Dobrovolny &
for                      LaBardi PC, of Hinsdale, for appellant.
Appellant:


Attorneys                Ralph J. Licari, of Ralph J. Licari & Associates, Ltd., of Chicago,
for                      for appellee.
Appellee:




                                        -28-